Dear Mr. Brown:
As district attorney for the Parishes of Bossier and Webster you have asked for an opinion from this office concerning whether it is permissible for the Parish of Bossier to purchase property immediately adjacent to the existing courthouse for jail expansion at more than 2 1/2 times the highest appraisal. You have also asked to be advised as to the availability of expropriation of the property by either the police jury or the sheriff's office in lieu of a negotiated sale.
The police jury of Bossier Parish is required to provide adequate jail space for the sheriff's office. La. R.S. 33:4715
provides that:
      The police jury of each parish shall provide a good and sufficient courthouse with rooms for jurors, and a good and sufficient jail, at such place as they may deem most convenient for the parish at large, provided that when the seat of justice is established by law they shall not have the power to remove it.
Generally, the police jury has the authority to acquire property by expropriation or otherwise by virtue of La. R.S.33:4621 which states:
      Municipalities and parishes may expropriate and otherwise may acquire any private property, within or without their limits, for any of the purposes for which they are organized, and for any works that they are authorized to own or operate, or which they are authorized to lease or donate to the United States. This part shall not be construed to confer authority upon a parish or municipality to expropriate *Page 2 
property in any other parish without the consent of the police jury of the parish in which the property is situated.
Although there is no specific requirement that the property be purchased at fair market value or by appraisal, we believe that an attempt to purchase immovable property for a consideration other than fair market value would be a violation of Article VII, Section 14(A) of the 1974 Constitution prohibiting giving of funds, credit or property of the state without adequate consideration being received. In our opinion, acquiring property at 2 1/2 times its appraised value is so out of line that it would be tantamount to a donation of state funds and therefore illegal.
Where a reasonable price cannot be negotiated, expropriation is a viable alternative authorized by La. R.S.33:4621 (see above). All existing laws pursuant to expropriation or applicable (La. R.S. 33:4624) including, presumably, the general laws of expropriation contained in La. R.S. 19:1 et seq.
If we may be of further service in this matter, please advise.
Very truly yours,
                                       WILLIAM J. GUSTE, JR. Attorney General
                                       BY: DAVID C. KIMMEL
Assistant Attorney General
DCX/moj